Scott, J.
(dissenting):
■ This is a proceeding to condemn certain lands under the waters of 'the Hudson river between Forty-second and Forty-third streets, *705and. in front of Twelfth avenue. The property sought to be acquired is owned by the Forty-second Street and Grand Street Ferry Railroad Company, and the entire award has been made to them. No question arises between the city of New York and the. railroad company. The appellant here is the American Ice Company, which as successor in interest to the Knickerbocker Ice Company claims the right to maintain a pier at the foot of Forty-third street, and also claims, as appurtenant to that right, a right of way or of access to said pier over the lands under water in this proceeding. Upon a former appeal it appeared that the commissioners in condemnation had refused to consider 'the claims of the ice company, and the report was returned to them with instructions to consider the claims of the appellant and determine them. It now appears that the commissioners have considered the claims asserted by the ice company and have rejected them. Their report, therefore, comes here again with the entire compensation awarded to the railroad company. A perusal of the former opinion (113 App. Div. 84) sliows that this court was then very careful to leave open and undecided all the questions arising from the claims asserted by the ice copip any, and the objections made. thereto by the city of New York and the railroad company. The court said : “Had the commissioners passed upon the merits of the appellant’s claim and concluded to award it nothing, quite different questions would have been presented to us than those which we feel called upon to determine "upon this appeal. * * * Whether the deed of 1858, which is the source of appellant’s title was invalid because the two branches of the common council did not properly pass the resolution authorizing a sale by the city of the pier right / or if the resolution was properly passed, whether there was such an intent to pass title to the land upon which the pier was to be erected that no valid easement or wharfage right can be deemed to have been conveyed; or whether the appellant’s grantor or the appellant itself has forfeited all or any of the rights which it' may have had; or whether the appellant has any rights at all which the city should be compelled to compensate it for, we do not now determine because those questions were not passed upon by the commissioners.” The commissioners have now passed upon the questions expressly *706reserved, and. have answered them adversely- to the appellant. It, therefore, becomes necessary that we should consider them.
The foundation of the appellant’s claim is an alleged grant from the city to Caleb F. Lindsley-in 1852. This grant purported to convey to Lihdsley absolutely all the right/ title and interest of the mayor, aldermen and commonalty of the city of New York of, in and to a certain pier then existing at the foot of Forty-third street, Nortli river. Although this grant purported to convey a title in fee, it has been determined by- the Court of Appeals that it did not convey such title, but at most only the incorporeal hereditament of the right to maintain- the pier and collect the wharfage, etc. (Knickerbocker Ice Co. v. Forty-second St. R. R. Co., 176 N. Y. 408.) It is now claimed that the pretended grant, even of the right to maintain the pier and collect wharfage, was never legally authorized, and, therefore, never possessed any legal validity. This question lias never been passed upon, -and. challenges our determination. The pier which uvas the subject of the alleged ■grant lay wholly within the lines of Forty-third street, as then lawfully established and laid out. Consequently no valid-grant of the right to use or occupy it by any private individual could be made by any city officer, at least without, authorization of the common council. At that time the common ' council of the - city of New York consisted of a hoard of aldermen elected biennially, and a hoard of assistant aldermen elected annually. (Laws of 1849, chap. 187, § 1.) It follows necessarily that there was a different common council in each year composed of the aldermen elected for that year or the preceding -.one, and of the assistant aldermen elected only for that year, so that the common council' of- 1852 was a different body .from that of 1851, although it may he that the same aldermen were members of both common "councils.. The resolution Of the common council purporting to authorize the grant to Lind si ey was adopted by the board of aldermen on- November 18, 1851, and.by the board of assistant aldermen ón April 19,1852. It is apparent that no common council ever adopted the resolution, for the board of assistant aldermen which voted upon 'it in 1852 was' not in existence and constituted no part of the common council when the resolution was voted upon by the hoard of aldermen. It is well settled that in a legislative body consisting of two branches, all bu si*707ness not passed upon by both branches falls at the'end of the session, and to be legally carried out must be taken up again de novo.- This, rule has been specifically applied to the common council of the city of Mew York under the .charter of 1849. (Wetmore v. Story, 3 Abb. Pr. 262; 22 Barb. 414; Matter of Beams, 17 How. Pr. 459; Beekman’s Case, 11 Abb. Pr. 164; People v. Law, 34 Barb. 494.) The very question here presented is discussed at great length and with persuasive force in the case first cited. It is .argued that the-validity of this', grant as to the right to maim tain the' pier and collect wharfage. was passed upon and determined in Knickerbocker Ice Co. v. Forty-second St. R. R. Co. (supra).- It is qnite. true that the opinion in that" case does • affirm the'validity of the grant ,to this extent, but the question now discussed was not considered or discussed in that opinion and what was said to the effect that the grant was valid for any purpose was 'unnecessary to the decision of any questions involved in the appeal and was clearly obiter dictum. The plaintiff in that case relied upon its claim to a title in fee and it was conceded on all hands that unless it had such a title its action must fail. The' complaint had ■been dismissed below. The judgment was affirmed in the Court of Appeals upon the express ground that the plaintiff, whatever rights it may have had, had no fee title. This was all that was necessary to a decision of the case, and all that was really decided. .' The present record contains everything necessary to the determination of every question at issue between the- parties. All that will • remain even if the appellant’s claims should finally be held to be ■tenable would be-a reapportionment of the value already placed upon the property to be acquired, and in view of the very serious objection now raised to the appellant’s title we conceive that this litigation, already much protracted,, will most satisfactorily and speedily be finally settled, if finally settled, if the present report be confirmed.
The order appealed from should, therefore, be affirmed, with costs to the respondents.
Lambert, J., concurred.
Order ■ reversed and matter remitted to commissioners. Settle order on notice.